DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/01/21 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that “Lu does not provide any discussion about the SOT layer and the enhancing layer … the combination of Lu, Garello and Shirotori does not provide a direction and does not teach or suggest the second memory cell including the additional enhancing layer and the narrower storage layer as recited” in claim 1 (Remarks, p. 7). However, Applicant has not addressed any of the specific teachings provided regarding Li, Garello, Shirotori, or Lu, what the combination of the cited teachings would suggest to a person having ordinary skill in the art, or the provided rationales for combining them.
Applicant further argues that Lu discusses STT-MRAM devices, while Garello and Shirotori discuss SOT-MRAM devices, and therefore a person having ordinary skill in the art would not be motivated to combine the teachings of these references (Remarks, p. 8).
As cited in the rejections of claim 1 and 2 in the previous Office action, Lu is cited as teaching two MTJs which have different widths for the purpose of controlling the access time and data retention time of the two elements. Lu teaches wherein it is the size of the MTJ element which is controlled to change the operating parameters ([0024], [0028], [0030], etc). Lu does teach wherein the two MTJs designed in this manner may be used in an STT-MRAM memory device ([0026]), but does not teach wherein the teachings regarding the design of the MTJs can only be used in an STT-MRAM and not an SOT-MRAM. Further, Garello at [0004] teaches STT-MRAM and SOT-MRAM as related and known types of MTJ-based memory devices. The rejection is maintained.
	Regarding claim 19, Applicant argues that Li only teaches “that memory cells having different access times can be placed in different locations but do not provide any discussion about a memory cell … that includes an additional enhancing layer and is closer to an edge of the substrate” (Remarks, p. 9). .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-11, 13, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2019/0147930) in view of Garello (U.S. PGPub 2018/0190902), Shirotori (U.S. PGPub 2017/0179379), and Lu (U.S. PGPub 2016/0267957).
Regarding claim 1, Examiner notes that the term “enhancing layer” is being interpreted in light of the Spec at [0018] to indicate a “spin-orbit coupling enhancing surface layer”.
Li teaches first and second memory cells on a substrate (Fig. 2B), wherein the first memory cell comprises a first reference layer, a first storage layer, and a first tunnel layer between the first reference layer and the first storage layer, and the second cell comprises a second reference layer, a second storage layer, and a second tunnel layer between the second reference layer and the second storage layer ([0038]). Li further teaches wherein the structure of the memory cells are different to vary the energy barriers of the MTJs ([0031]).
Li does not explicitly teach a first SOT line in contact with the first storage layer, a second SOT line in contact with the first storage layer, and an enhancing layer between the second storage layer and the second SOT line.
Garello teaches wherein an MTJ device is an SOT-MTJ ([0004]) which comprises a SOT line in contact with a storage layer (Fig. 1, 170, 160, [0035]), a reference layer (140, [0035]), and a tunnel layer between the reference and storage layer (150, [0037], Fig. 1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shirotori and Garello with Li such that the device comprises a first SOT line in contact with the first storage layer, a second SOT line in contact with the first storage layer, and an enhancing layer between the second storage layer and the second SOT line for the purpose of implementing SOT-MRAM devices with different properties, wherein a second SOT device has a faster access time (Li, [0034]; Garello, [0004]; Shirotori, [0028]).
Lu further does not explicitly teach wherein the first storage layer has a first width that is greater than a second width of the second storage layer. Lu teaches wherein the width of the MTJ layers may be varied to control the energy barrier (Li, [0038]).
Lu teaches a first memory cell containing first MTJ layers ([0024], second MTJ) and a second memory cell containing second MTJ layers ([0024], first MTJ), and wherein the first MTJ has a width in a horizontal direction greater than a width of the second MTJ in the horizontal direction ([0024], Fig. 1). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu with Li, Garello and Shirotori such that the first storage layer has a width in a horizontal direction greater than a width of the second storage layer in the horizontal direction, and the horizontal direction is perpendicular to the vertical direction for the purpose of implementing the devices with the second memory cell having a faster access time and the first memory cell having a greater data retention time (Lu, [0030]).
Regarding claim 2, the combination of Li, Garello, Shirotori, and Lu teaches wherein the first storage layer has the first width in a longitudinal direction of the first SOT line, and the second storage layer has the second with in a longitudinal direction of the second SOT line (Lu, [0024], Fig. 1; Li, [0038]). 
Regarding claim 3, the combination of Li, Shirotori, Garello, and Lu teaches wherein the enhancing layer comprises a material having a higher spin hall angle than the second SOT line ([0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Lu for the reasons set forth in the rejection of claim 1. 
Regarding claim 4, the combination of Li, Shirotori, Garello, and Lu teaches wherein the enhancing layer comprises tantalum, tungsten, platinum, or gold (Li, [0039]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Lu for the reasons set forth in the rejection of claim 1. 
Regarding claim 5, the combination of Li, Shirotori, Garello, and Lu teaches wherein the second SOT line comprises substantially the same material layer as the first SOT line (Garello, [0039]; Shirotori, [0041]; Ta, W, Pa, Pd). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Lu for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, Li teaches wherein the first storage layer, the first tunnel layer, and the first reference layer are stacked along a vertical direction (Li, Fig. 2B; Garello, Fig. 1; Shirotori, Fig. 1) and wherein the varied layers are formed in the same layer of the die ([0039]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Li, Shirotori, Garello, and Lu such that the second SOT line has a thickness in the vertical direction less than a thickness of the first SOT line in the vertical direction for the purpose of making a surface of the enhancing substantially coplanar with a surface of the first SOT line for the purpose of avoiding an increase in the height of the semiconductor die (Li, [0039]).
Regarding claim 9, Li teaches wherein the varied layers are formed in the same layer of the die ([0039]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Li, Shirotori, Garello, and Lu such that a surface of the enhancing layer facing the second storage layer is substantially coplanar with a surface of the first SOT line facing the first storage layer for the purpose of avoiding an increase in the height of the semiconductor die (Li, [0039]). 
Regarding claim 10, the combination of Li, Shirotori, Garello, and Lu teaches wherein the second memory cell is closer to an edge of the substrate than the first memory cell (Li, [0036], Fig. 2A; MRAM cells in region 208(3) have faster access times than in 208(1)). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Lu for the reasons set forth in the rejection of claim 1.
Regarding claim 11, the combination of Li, Garello, Shirotori, and Lu teaches wherein the second storage layer has a smaller volume than the first storage layer (Lu, [0024], Fig. 1; Li, [0038]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Garello, Shirotori, and Lu for the reasons set forth in the rejection of claim 1.
Regarding claim 13, the combination of Li, Shirotori, Garello, and Lu teaches wherein each of the first reference layer, the second reference layer, the first storage layer, and the second storage layer comprises at least one magnetic layer (Li, [0044]; Garello, [0036]-[0037]; Shirotori, [0048], [0054]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Lu for the reasons set forth in the rejection of claim 1. 
Regarding claim 15, the combination of Li, Shirotori, Garello, and Lu teaches wherein each of the first storage layer and the second storage layer comprises CoFe or CoFeB (Li, [0044]; Garello, [0036]-[0037]; Shirotori [0048], [0055]). It would have been obvious to a person having ordinary skill in the art  
Regarding claim 16, the combination of Li, Shirotori, Garello, and Lu teaches wherein the first memory cell has a longer data retention time than the second memory cell, and wherein the second memory cell has a higher write speed than the first memory cell (Li, [0034]; Shirotori, [0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Lu for the reasons set forth in the rejection of claim 1.
Regarding claim 22, the combination of Li, Shirotori, Garello, and Lu teaches wherein the enhancing layer contacts the second storage layer (Shirotori, 14, 22, [0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, Garello, and Lu for the reasons set forth in the rejection of claim 1. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2019/0147930) in view of Garello (U.S. PGPub 2018/0190902), Shirotori (U.S. PGPub 2017/0179379), Lu (U.S. PGPub 2016/0267957) and further in view of Kang (U.S. PGPub 2013/0279244).
Regarding claim 12, the combination of Li, Garello, Shirotori, and Lu do not explicitly teach wherein the second storage layer has a second ratio of a major axis to a minor axis, the first storage layer has a first ratio of a major axis to a minor axis, and the second ratio is lower than the first ratio.
Kang teaches wherein two MTJ devices have different physical configurations (Fig. 3, 126, 136, [0029]), wherein the different physical configuration corresponds to a change in one of the physical dimensions of the second MTJ device, including length and width ([0029]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kang with Li, Garello, Shirotori, and Lu such that the second storage layer has a second ratio of a major axis to a minor axis, the first storage layer has a first ratio of a major axis to a minor axis, and the second ratio is lower than the first ratio for the purpose of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2019/0147930) in view of Garello (U.S. PGPub 2018/0190902), Shirotori (U.S. PGPub 2017/0179379), Lu (U.S. PGPub 2016/0267957) and further in view of Pham (U.S. PGPub 2020/0279992).
Regarding claim 14, the combination of Li, Garello, Shirotori, and Lu teaches wherein the first SOT line and the second SOT line comprise tungsten (Garello, [0039]; Shirotori, [0041]) but do not explicitly teach wherein the enhancing layer comprises bismuth antimonide.
Garello teaches wherein an SOT line may include a multilayer with a topological insulator ([0038]) and Shirotori teaches wherein the enhancing layer has a high spin Hall angle ([0028]).
Pham teaches wherein bismuth antimonide is a topological insulator with a high spin Hall angle which can be used in a spin-orbit torque line ([0036], [0013]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Pham with Lu, Garello, Shirotori, and Lu such that the enhancing layer comprises bismuth antimonide for the purpose of providing an enhancing layer with a high spin Hall angle (Pham, Fig. 12; Lu, [0028], [0039]).
Claims 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2019/0147930) in view of Garello (U.S. PGPub 2018/0190902), and Shirotori (U.S. PGPub 2017/0179379).
Regarding claim 19, Examiner notes that the term “enhancing layer” is being interpreted in light of the Spec at [0018] to indicate a “spin-orbit coupling enhancing surface layer”.
Li teaches a substrate comprising a first region and a second region adjacent to the first region (Fig. 2A, [0035]), a first memory cell in the first region on the substrate and a second memory cell in the second region on the substrate (Fig. 2B, [0037]), wherein the first memory cell comprises a first 
Li does not explicitly teach a first SOT line in contact with the first storage layer, a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, and wherein the second region is closer to an edge of the substrate than the first region.
Garello teaches wherein an MTJ device is an SOT-MTJ ([0004]) which comprises a SOT line in contact with a storage layer (Fig. 1, 170, 160, [0035]), a reference layer (140, [0035]), and a tunnel layer between the reference and storage layer (150, [0037], Fig. 1).
Shirotori teaches wherein an MTJ device is an SOT-MTJ ([0023]), comprising an SOT line (12, [0023], [0025], Fig. 1) and an enhancing layer between the SOT line and a storage layer (22, [0024]); a reference layer, and a tunnel layer between the reference and storage layer ([0024], 26, 24, [0028]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shirotori and Garello with Li such that the device comprises teach a first SOT line in contact with the first storage layer, a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, and wherein the second region is closer to an edge of the substrate than the first region for the purpose of implementing SOT-MRAM devices with different properties, wherein a second SOT device has a faster access time (Li, [0034]; Garello, [0004]; Shirotori, [0028]).
Regarding claim 21, the combination of Li, Shirotori, and Garello teaches wherein the enhancing layer comprises a material having a higher spin hall angle than the second SOT line (Shirotori, [0028]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, and Garello for the reasons set forth in the rejection of claim 1. 
Regarding claim 23, the combination of Li, Shirotori, and Garello teaches wherein each of the first and second region is a portion of a single wafer (Li
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812